In re: Demar Roberts applying for certiorari, or writ of review, to the Court of Appeal, First Circuit, Parish of Livingston. 255 So.2d 610.
Writ denied. Considering that the order authorizing the private sale has been set aside and the case remanded for further proceedings, the result is correct.
SANDERS, J., is of the opinion that the writ should be granted.
*683BARHAM, J., is of the opinion the writ should he granted and joins in the dissenting opinion of Mr. Justice Tate.
TATE, J., dissents and assigns written reasons.